    Case 2:20-cv-12569-TGB-DRG ECF No. 4, PageID.11 Filed 01/19/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


KENNETH CARTER,                                    2:20-CV-12569-TGB

                     Petitioner,              HON. TERRENCE G. BERG

         v.
                                               ORDER DISMISSING
WILLIS CHAPMAN,
                                             PETITION FOR WRIT OF
                     Respondent.              HABEAS CORPUS AND
                                            DENYING CERTIFICATE OF
                                            APPEALABILITY (ECF NO. 1)


        Kenneth Carter (“Petitioner”), currently confined at the Thumb

Correctional Facility in Lapeer, Michigan, has filed a pro se petition for a

writ of habeas corpus.1 (ECF No. 1). Carter was convicted of first-degree
premeditated murder, Mich. Comp. Laws § 750.316, assault with intent

to commit murder, Mich. Comp. Laws § 750.83, and possession of a

firearm during the commission of a felony, Mich. Comp. Laws § 750.227b,

following a jury trial in Kent County Circuit Court. See People v. Carter,

No. 232862, 2003 WL 887594, at *1 (Mich. Ct. App. Mar. 6, 2003).

Carter’s petition does not challenge the constitutionality of these

convictions. Instead, Carter, who has tested positive for COVID-19, seeks

release from custody because he claims to suffer a higher risk of COVID-


1 The pleading is entitled “Unconditional Writ of Habeas Corpus/Motion
for Release from Custody – COVID-19.”
    Case 2:20-cv-12569-TGB-DRG ECF No. 4, PageID.12 Filed 01/19/21 Page 2 of 6




19-related death while incarcerated. The Court dismisses the petition for

writ of habeas corpus, denies a certificate of appealability, and denies

leave to proceed in forma pauperis on appeal.

        II. Discussion
        Promptly after the filing of a habeas petition, the Court must

undertake a preliminary review of the petition to determine whether “it

plainly appears from the face of the petition and any exhibits annexed to
it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see also 28 U.S.C. § 2243. If, after

preliminary consideration, the Court determines that the petitioner is

not entitled to relief, the Court must summarily dismiss the petition. Id.,

Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has duty

to “screen out” petitions that lack merit on their face). A dismissal under
Rule 4 includes petitions which raise legally frivolous claims, as well as

those containing factual allegations that are palpably incredible or false.

Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999).

        It is well-settled that a state prisoner filing a petition for a writ of

habeas corpus must first exhaust available state court remedies.2 See

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“state prisoners must


2 Carter does not specify whether his petition is filed under 28 U.S.C. §
2254 or § 2241. The Court need not make that determination because
under either section, Carter is required to exhaust state court remedies
before filing a habeas petition. See Collins v. Million, 121 F. App’x 628
(6th Cir. 2005).
                                    2
 Case 2:20-cv-12569-TGB-DRG ECF No. 4, PageID.13 Filed 01/19/21 Page 3 of 6




give the state courts one full fair opportunity to resolve any constitutional

issues by invoking one complete round of the State’s established

appellate review process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994).

The claims must be “fairly presented” to the state courts, meaning that
the petitioner must have asserted both the factual and legal bases for the

claims in the state courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th

Cir. 2000). The claims must also be raised in the state courts as federal
constitutional issues. Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984).

A Michigan prisoner must raise each issue he seeks to present in a federal

habeas proceeding to both the Michigan Court of Appeals and the

Michigan Supreme Court to satisfy the exhaustion requirement.

Robinson v. Horton, 950 F.3d 337, 343 (6th Cir. 2020). The burden is on

the petitioner to prove exhaustion. Rust, 17 F.3d at 160.
     Carter does not satisfy this burden. He neither alleges nor

establishes that he has exhausted available remedies in the state courts.

Carter has at least one available procedure by which to raise the issues

presented in his pleadings. For example, he may file a state habeas

petition because he seeks a determination on the legality of his continued

confinement. See Phillips v. Warden, State Prison of S. Mich., 396 N.W.2d

482, 486 (Mich. Ct. App. 1986). He may also seek relief, even release, by

civil action in state court for unconstitutional conditions of confinement.

See Kent Cty. Prosecutor v. Kent Cty. Sheriff, 409 N.W.2d 202, 208 (Mich.

1987) (“No one now doubts the authority of courts to order the release of
                                     3
 Case 2:20-cv-12569-TGB-DRG ECF No. 4, PageID.14 Filed 01/19/21 Page 4 of 6




prisoners confined under conditions violating their Eighth and

Fourteenth Amendment rights.”). Carter thus has at least one available

state court remedy that must be exhausted before proceeding in federal

court. See, e.g., Sewell v. Brown, No. 2:20-CV-77, 2020 WL 3542154, *3-4
(W.D. Mich. June 30, 2010) (discussing available remedies and

dismissing similar § 2241 habeas petition).

     The Court notes that a petitioner’s failure to exhaust state court
remedies may be excused if “there is an absence of State corrective

process” or if “circumstances exist that render such process ineffective”

to protect his or her rights. 28 U.S.C. § 2254(b)(1)(B). Carter argues that

pursuing a grievance in the prison system would be futile because the

relevant policy directives bar grievances regarding conditions which

impact all prisoners equally. (ECF No. 1, PageID.3). Even accepting this
assertion as true, Carter has not shown that relief for his claims is

unavailable to him in the Michigan courts. See Hurst v. Rewerts, No. 1:20-

cv-680, 2020 WL 5200888, at *4 (W.D. Mich. Sept. 1, 2020) (dismissing

petition on exhaustion grounds, noting that relief may be available to

petitioner by way of a habeas corpus petition or civil action filed in the

state court); Money v. Pritzker, 435 F.Supp.3d 1103, 1136 (N.D. Ill. 2020)

(holding that exhaustion requirement was not satisfied because

petitioners had “not made a satisfactory showing that the state court

system was not every bit as available as the federal courts, if not more so


                                     4
 Case 2:20-cv-12569-TGB-DRG ECF No. 4, PageID.15 Filed 01/19/21 Page 5 of 6




[to resolve emergency COVID-19 motion]”). The petition, therefore, will

be dismissed for failure to satisfy the exhaustion requirement.

                             CONCLUSION

     For the reasons stated, the Court concludes that Carter did not
exhaust available state court remedies before seeking federal habeas

review. Accordingly, the Court DISMISSES WITHOUT PREJUDICE

the petition for a writ of habeas corpus.
     Before Carter may appeal this decision, a certificate of appealability

must issue. 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate

of appealability may issue only if a petitioner makes “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

When a court denies relief on procedural grounds, a certificate of

appealability should issue if it is shown that jurists of reason would find
it debatable whether the petitioner states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable

whether the court was correct in its procedural ruling. Slack v. McDaniel,

529 U.S. 473, 484-85 (2000). Carter makes no such showing. Accordingly,

the Court DENIES a certificate of appealability. The Court also

DENIES leave to proceed in forma pauperis on appeal as an appeal




                                     5
 Case 2:20-cv-12569-TGB-DRG ECF No. 4, PageID.16 Filed 01/19/21 Page 6 of 6




cannot be taken in good faith. See Fed. R. App. P. 24(a). This case is

closed.
      IT IS SO ORDERED.

    Dated: January 19, 2021   s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                     6
